internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-118524-04 cc pa apjp b-2 number release date index uil no case-mis no --------------------------------------------------------------------------------------------- ------------- ------------------------ ---------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------ -------------------------------------- ----------------------------------- ---------------- ------- ------------------ legend legend issuer ------------------------------------------ date ----------------------- date ---------------------- date ----------------------- date ------- date -------------------- amount dollar_figurea ------------------- amount dollar_figureb ------------------ amount dollar_figurec --------------- amount dollar_figured --------------- issues whether the period of limitations for an issuer of bonds to bring suit to recover an overpayment of an arbitrage rebate paid to the service is the two-year period tam-118524-04 under sec_6532 or the general six-year period under u s c and if we conclude under issue that the general six-year period applies when does the period of limitations for bringing suit to recover an overpayment of an arbitrage rebate begin conclusions the period of limitations for an issuer of bonds to bring suit to recover an overpayment of an arbitrage rebate paid to the service is the general six-year period under u s c and the period of limitations for bringing suit to recover an overpayment of an arbitrage rebate under u s c and begins upon payment of the rebate with the submission of form 8038-t the arbitrage rebate form consequently any suit brought by issuer at this time would be untimely as more than six years have passed since issuer submitted form 8038-t and its final arbitrage rebate payment facts on date issuer issued bonds in the amount of amount dollar_figurea the last bond of the issue was redeemed on date a final computation under sec_148 was made and a final arbitrage rebate of amount dollar_figureb was remitted on date which was within days of date issuer submitted its final arbitrage rebate payment with form 8038-t arbitrage rebate in date which was more than seven years after date the final computation for the period date to date was reviewed and it was discovered that issuer appeared to have overpaid the rebate by amount dollar_figurec issuer filed a claim on date to recover the overpayment issuer did not submit its claim in accordance with revproc_92_83 1992_2_cb_487 the service reviewed the computation and found the overpayment to be amount dollar_figured and issuer now agrees the service believes however that the claim is untimely because the claim was not submitted before the six-year period in u s c and expired if issuer filed suit now such suit would be untimely and thus the service does not believe the claim should be allowed the service has not sent a notice of claim disallowance to issuer to date issuer has not instituted a refund_suit to recover amount dollar_figured issuer’s position is that because the service has not sent a notice of claim disallowance for the refund claim filed on date the two-year period for filing suit under sec_6532 has not begun to run and any refund_suit filed now would be timely tam-118524-04 background sec_103 excludes from gross_income interest on any state_or_local_bond this exclusion however does not apply to an arbitrage_bond as defined by sec_148 in general sec_148 defines an arbitrage_bond as any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_148 a bond which is part of an issue is treated as an arbitrage_bond unless the issuer rebates turns over to the service any arbitrage profits earned from investing the proceeds of the tax-exempt issue in higher_yielding_investments sec_148 the computation to determine if an arbitrage rebate is due is made at the end of every fifth year during the term of the issue a required computation and when the last bond in the issue is discharged the final computation the computations are based on future values a rebate amount must be paid no later than days after each required computation_date as well as the final computation_date sec_148 a rebate payment is paid when it is filed with the service at the place designated by the commissioner sec_1_148-3 a rebate payment must be accompanied by form 8038-t arbitrage rebate the failure to pay a rebate amount when required can result in the bonds being classified as arbitrage_bonds and the interest_paid on bonds may lose the sec_103 exemption the service does not make any assessment as described in sec_6201 or undertake any collection activity under sec_6301 against the issuer for failure to pay the rebate but the service would assess the bondholders for the interest_income after following the deficiency procedures in i r c proposed and temporary sec_1 -13t prescribed in treasury_decision fr date provided for the recovery_of an overpayment the preamble to treasury_decision explained that the regulation provides authority for the commissioner to make refunds of rebate overpayments provided that certain conditions are satisfied the issuer must have made an overpayment as a result of a mistake of law or fact in order to qualify for a refund also in many instances the service is not required to refund an overpayment until after the final computation_date or until after an issuer's rebate obligation is otherwise finally determined the regulation does not prescribe a time by which a request must be filed with the service the service subsequently published revproc_92_83 1992_2_cb_487 to explain how to request a recovery_of overpayment the revenue_procedure does not however prescribe a time by which a request for refund must be filed with the service the temporary_regulation was replaced with the present sec_1_148-3 which became effective on date which was before date currently sec_1_148-3 provides that an issuer may recover an overpayment for an issue tam-118524-04 of tax-exempt_bonds by establishing to the satisfaction of the commissioner that the overpayment occurred an overpayment is the excess of the amount_paid to the united_states for an issue under sec_148 over the sum of the rebate amount for the issue as of the most recent computation_date and all amounts that are otherwise required to be paid under sec_148 as of the date the recovery is requested the regulation does not prescribe a time by which a request for recovery must be filed with the service form 8038-r request for recovery_of overpayments under arbitrage rebate provisions replaced the procedures provided in revproc_92_83 see announcement 2001_2_cb_539 the instructions for form 8038-r do not prescribe a time by which a request must be filed with the service law and analysis issue u s c sec_1346 and sec_1491 provide the district courts and the court of federal claims respectively with jurisdiction over any civil_action against the united_states for any internal-revenue tax alleged to have been erroneously or illegally assessed or collected or any penalty claimed to have been collected without authority or any sum alleged to have been excessive or in any manner wrongfully collected under the internal-revenue laws the jurisdiction granted under these two sections however is limited for purposes of the internal_revenue_code by sec_7422 which provides that until a claim_for_refund_or_credit has been duly filed with the secretary no suit or proceeding shall be maintained in any court for the recovery_of any internal revenue tax alleged to have been erroneously or illegally assessed or collected or any penalty claimed to have been collected without authority or any sum alleged to have been excessive or in any manner wrongfully collected sec_6532 provides that no suit or proceeding under sec_7422 for the recovery_of any internal revenue tax penalty or other sum shall be begun before the expiration of six months from the date of filing the claim required under such section tam-118524-04 unless the secretary renders a decision thereon within that time nor after the expiration of two years from the date of mailing by certified mail or registered mail by the secretary to the taxpayer of a notice of the disallowance of the part of the claim to which the suit or proceeding relates sec_6402 authorizes the secretary_of_the_treasury to make refunds when a taxpayer overpays taxes the regulations on procedure and administration under sec_6402 provide that refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitation properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer sec_301_6402-2 sec_6511 provides a claim for credit or refund of an overpayment of any_tax imposed by title_26 in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires later for purposes of sec_6511 the term tax expressly includes certain penalties imposed by the code as well as interest see sec_6601 the service and issuer agree that an arbitrage rebate is not an internal revenue tax or penalty for purposes of sec_7422 and sec_6532 or sec_28 u s c sec_1346 and sec_1491 consequently the requirement to file a claim under sec_6402 and the timing of the filing of that claim under sec_6511 are not applicable issuer contends however that an arbitrage rebate is any sum under those sections and consequently that the two-year period under sec_6532 for filing suit has not started because the service has not issued a notice of claim disallowance neither the internal_revenue_code nor the treasury regulations define any sum however the supreme court described the phrase as a catchall phrase but to say this is not to define what it catches 362_us_145 aff'g 362_us_63 at issue in both flora cases was whether a taxpayer must pay the full amount of a tax_deficiency before challenging the correctness by a suit_for_refund under u s c sec_1346 the taxpayer contended that the use of the words any sum in u s c sec_1346 meant that the payment of the full assessment was not required before filing suit the supreme court rejected the taxpayer’s argument holding that full payment of the deficiency was required before filing suit in reaching this conclusion the court recognized that the phrase any sum was ambiguous but noted that interest was one example of such a sum that was neither a tax nor a penalty id pincite the court found it significant that many old tax statutes described the amount which was to be assessed under certain circumstances as a ‘sum’ to be added to the tax simply as a ‘sum ’ as a ‘percentum ’ or as ‘costs ’ id pincite we note that the supreme court’s conclusions in both flora cases were made after a thorough consideration of the history of the various tax_refund provisions because little other guidance on the meaning of any sum exists we find the supreme court’s review tam-118524-04 of those provisions instructive given the ambiguity of the any sum phrase the supreme court examined the legislative_history of u s c sec_1346 which was enacted in the revenue act of however the court found that history barren of any clue to congressional intent flora u s pincite the court also examined the ancestry of the language of u s c sec_1346 a which stems from a predecessor of sec_7422 but found that ancestry no more enlightening than the legislative_history id pincite the court noted that the any sum language was taken from section of the revised statutes from a predecessor to sec_7422 the predecessor to section of the revised statutes was section of the revenue act of july 14_stat_152 which did not contain the any sum phrase in that same revenue act however a predecessor to sec_6402 was enacted as follows that the commissioner of internal revenue shall be and is hereby authorized on appeal to him made to remit refund and pay back all taxes erroneously or illegally assessed or collected all penalties collected without authority and all taxes that shall appear to be unjustly assessed or excessive in amount or in any manner wrongfully collected and all judgments and moneys recovered or received for taxes costs forfeitures and penalties shall be paid to the collector as internal taxes are required to be paid section of the revenue act of july 14_stat_101 section also authorized the commissioner to repay collectors and deputy collectors the following the full amount of such sums of money as shall or may be recovered against them or any of them in any court for any internal taxes or licenses collected by them with the costs and expenses of suit and all damages and costs recovered against assessors assistant assessors collectors deputy collectors and inspectors in any suit which shall be brought against them or any of them by reason of anything that shall or may be done in the due performance of their official duties id emphasis added section of the act amended a provision that appeared in the revenue act of june at sec_44 13_stat_239 the revenue act referred to all duties instead of all taxes but otherwise read much the same as the amendment the first use of the term sums appears in this provision regarding repaying collectors but a n examination of the legislative_history discloses no indication of the purpose flora u s pincite n the first use of the phrase any sum in the same manner as it appears today was in sec_44 of the revenue act of june which was a predecessor to sec_6532 again nothing in the legislative_history of the act gives any indication of the significance of the use of the phrase any sum based on the evolution of sec_7422 and sec_6532 from these earlier revenue acts however we believe the any sum phrase relates to costs incidental to the recovery_of an internal revenue tax an tam-118524-04 arbitrage rebate under sec_148 is not incidental to the recovery_of an internal revenue tax the payment of a rebate is an alternative to a payment of tax and stands apart from any_tax the rebate cannot be collected from an issuer using the tax collection procedures provided by the internal_revenue_code moreover we have found nothing in the ancestry of the any sum language to indicate that the phrase applies to nontax claims thus any sum does not encompass an arbitrage rebate our interpretation is supported by a recent united_states court of federal claims case that suggests congress has viewed the tax penalty and any sum language as either synonymous with or at least not significantly different from an overpayment_of_tax see 54_fedclaims_373 in usibelli coal mine the court of federal claims considered whether a plaintiff prevailing on a refund claim was entitled to interest under u s c a provision that is similar to sec_6611 interest on an administratively determined refund section of title provides that overpayment interest shall be allowed on any judgment of a court for any overpayment in respect of any internal-revenue tax the plaintiff sought prejudgment overpayment interest in connection with the overpayment of a coal_tax the plaintiff brought the action as a damages action under an export_clause and not as an action for a tax_refund even though the coal_tax was imposed by the internal_revenue_code therefore the requirements of sec_7422 did not have to be met the court did not accept the plaintiff’s argument that a judgment rendered for a damage action was a judgment for an overpayment of internal revenue tax under u s c because basically if the judgment did not involve an assessment or collection of a tax under sec_7422 it could not involve an overpayment_of_tax under u s c the court of federal claims considered the legislative_history of u s c and found the language varied several times and without reason between the current language and language that is essentially identical to that in sec_7422 usibelli coal mine fed cl pincite the court then traced the operations and history of several provisions of the internal_revenue_code that are operatively interwoven feeding into and interacting with each other noting that even the language of sec_6402 sec_6511 sec_6611 and sec_7422 are not wholly consistent in their terminology id pincite the court demonstrated an apparent lack of any reason behind the variations noting that the same phraseology often appeared in two or more provisions dealing with exactly the same subject and found t here is no pattern to when and how they changed some shifts in closely-related provisions occurred decades apart and as reflected in the accompanying legislative reports without the slightest indication that congress intended anything more than housekeeping footnote omitted id consequently the use of the term sum in certain provisions of the various revenue acts or the internal_revenue_code but not in others cannot be said to have any decisive meaning our conclusion that a payment of an arbitrage rebate does not constitute any sum is consistent with the service’s long-standing position regarding claims for refund of overpayment interest under sec_6611 an amount that is not a tax or a penalty see revrul_56_506 1956_2_cb_959 see also revrul_57_242 1957_1_cb_452 tam-118524-04 similarly a deposit although not a payment of tax is not any sum sufficient to come within the purview of sec_7422 see 118_f3d_1553 fed cir cert_denied 523_us_1094 holding that sec_7422 does not apply to a suit for recovery_of a deposit in the nature of a cash bond because it is not a tax_refund suit and consequently the timeliness of the suit is governed by the six-year period of limitations for a cause of action brought under u s c sec_1491 further look-back interest owed to the taxpayer on a completed long- term contract is a general claim against the government that is subject_to the six-year period in u s c and sec_1_460-6 thus our conclusion that a payment of an arbitrage rebate does not fall within the purview of any sum is consistent with the treatment of claims for refund of other non-tax amounts for each of those non-tax amounts the service does not issue a notice of claim disallowance even though taxpayers can file claims for refund with the service we see no reason to draw a distinction between claims for refund filed in the sec_148 context and those other non-tax amounts for which sec_6532 is not applicable consequently the timeliness of any refund_suit filed by issuer would be governed by the six-year period of limitations in u s c and issue in general a civil_action commenced against the united_states shall be barred unless the complaint is filed within six years after the right of action first accrues u s c a the starting date for the six-year period is based on the common_law rule for when the period for the cause of action begins ie when all the events which fix the government's alleged liability have occurred and the taxpayer was or should have been aware of their existence 33_fedclaims_4 in the instant case issuer made its final computation under sec_148 and paid the rebate with the form 8038-t on date at that time all the events which fixed the government's alleged liability had occurred and issuer was or should have been aware of their existence these events were the discharge of the last bond in the issue the requirement to do the final computation under sec_148 and the requirement to pay the arbitrage rebate within days after the final computation_date the discovery of an error necessitating a recalculation of an amount due to the government does not change the time when the government’s liability for any overpayment came into existence 312_f3d_447 d c cir at issue in norwest supra was whether a suit_for_refund of an overpayment of amounts paid to the federal deposit insurance corporation fdic was timely in january of norwest was required to pay a series of premiums to insure deposits of savings-and-loan associations norwest timely submitted its payment but misinterpreted the formula to be used for calculating the premiums due and consequently overpaid its premiums norwest then filed suit against the fdic on june tam-118524-04 while the court relied upon a five-year statute_of_limitations which applied specifically to an action for recovery_of an amount_paid to the fdic in excess of the amount due rather than the six-year period in u s c a to dismiss the action as untimely the rationale for when the cause of action accrued in norwest’s situation is equally applicable in the instant case in holding that norwest’s cause of action accrued in january of when the miscalculation of the premiums occurred the court drew the following analogy norwest's complaint is like a claim ‘for restitution of money paid through mistake ’ in such cases courts generally regard the statutory period to begin to run when the payment is made norwest f 3d pincite citations omitted similarly any complaint filed by issuer now would be a claim for restitution of money paid through mistakenly calculating the rebate due thus the statutory period in issuer’s case began to run on date when issuer submitted its final arbitrage rebate payment issuer has raised several arguments in support of concluding that the cause of action has not yet accrued but we do not find these arguments persuasive first issuer believes that sec_1_148-3 clearly evidences that the service neither intends that an issuer seek recovery_of a rebate overpayment directly from the courts nor that an issuer has the right to do so in addition issuer contends that even if a refund_suit is appropriate the service must recognize two separate time periods the period for an issuer to request a recovery_of overpayment for which issuer contends the service failed to set a deadline and the period for an issuer to contest the denial of the administrative claim in a court of law issuer believes that the failure to separate the periods blurs the distinction between the initiation of an administrative adjudication process and the subsequent commencement of a lawsuit to challenge the service’s adverse determination issuer cites 205_f3d_1358 fed cir cert_denied 531_us_1036 as an example of an agency failing to establish a time limit for filing an administrative claim and therefore failing to set a deadline for beginning the statutory period in which to bring a refund_suit issuer also cites 386_us_503 as an example of when a claimant must be allowed to exhaust administrative remedies before accruing the right to bring suit we do not believe that the rationale of swisher int’l inc supra applies to claims filed in the sec_148 context swisher paid to the customs service an excise_tax on imports from the fourth quarter of through the second quarter of swisher then filed a claim_for_refund of those taxes on date on the ground that the tax was unconstitutional as applied to exports the customs service denied swisher’s refund claim on date and swisher filed suit in the court of international trade on date at the time swisher filed its claim_for_refund the customs service allowed a claimant to file for a refund under either of two procedures a court- approved claims resolution procedure which provided a two-year statute_of_limitations for bringing an action over the act of payment of the tax or an administrative refund procedure which inadvertently did not contain a statute_of_limitations for filing the claim_for_refund but did impose a 180-day period of limitations for filing suit that did not tam-118524-04 commence until the customs service denied a claimant’s protest if the customs service denied the claim administratively the claimant could protest the denial and then appeal to the united_states court of international trade the court_of_appeals_for_the_federal_circuit held that swisher’s cause of action accrued on date when the customs service denied swisher’s protest and therefore swisher’s suit before the court of international trade was not barred by a statute_of_limitations as swisher filed suit within the 180-day period swisher f 3d pincite the administrative refund procedure in swisher is distinguishable from the refund procedure prescribed in the sec_148 context in swisher if a claimant chose to recover an overpayment through the prescribed refund procedures the claimant had to file suit within days after the denial of its protest thus a period of limitations did exist that was distinct from the period of limitations applicable if swisher had chosen to forego the administrative procedures and proceed directly to court in issuer’s situation as we discussed above in issue no period of limitations existed for the prescribed refund procedures that was distinct from the period of limitations if issuer had chosen to forego the administrative refund process thus the only way issuer could fully protect its rights was to file a civil suit against the united_states prior to the termination of the six-year period under u s c and see also revrul_57_242 1957_1_cb_452 in addition we do not believe the rationale of crown coat front co supra applies to issuer’s situation crown coat front co was a contractor that completed a contract on date and then filed a claim_for_refund in october of arising from a price reduction agreement entered into after the contract began the contracting officer denied the claim on date the board_of contract appeals affirmed the denial on date crown coat front co filed suit the government argued the six-year period in u s c ran from date the date of completion of the contract in concluding that the contractor’s claim arose under the contract the supreme court held that the claim first accrued on date when the board_of contract appeals made its final_decision and therefore the suit was untimely the court based its holding on the purpose of the disputes clause in the contract which clearly provided that a contractor had to seek relief provided for under the contract or be barred from any relief in the courts in issuer’s situation however there was no requirement that issuer exhaust its administrative remedies within the service before filing suit we do not read the regulations under sec_148 or any of the service's existing procedures to find that the service has mandated the submission of an arbitrage rebate claim prior to instituting a refund_suit sec_1 148-13t a merely provided that an issuer could recover an overpayment of an amount_paid under sec_148 by filing a claim moreover nothing in revproc_92_83 nor form 8038-r indicates that the filing of a claim is a prerequisite to filing suit tam-118524-04 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
